            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSE MARTIN SISILIANO-LOPEZ,                No. 1:16-CV-01793

           Petitioner,                      (Judge Brann)

     v.

CRAIG A. LOWE, et al.,

           Respondents.

                                 ORDER

                             MARCH 25, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s Motion for Attorneys’ Fees (Doc. 30) is GRANTED in

          part and DENIED in part;

    2.    The Government SHALL PAY attorneys’ fees and costs to Sisiliano-

          Lopez’s counsel in the amount of $12,033.75, representing all work

          done on Sisiliano-Lopez’s behalf in this matter after September 28,

          2016; and

    3.    Such payment SHALL BE MADE to Brophy & Lenahan P.C.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
